Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 9, 2015

                                      No. 04-15-00425-CV

               IN THE INTEREST OF D.M., A.M., A.M., J.M., AND J.M.M.,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02128
                          Honorable Laura Salinas, Judge Presiding

                                         ORDER
         The State’s motion for extension of time to file its brief is granted. We order the State’s
brief is due on October 26, 2015.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court